The opinion of the Court was delivered by
Moses, C. J.
The nature and extent of the lien out of which the claim of the appellant arises must be determined by the force of the Act creating it. If it changes the character and consequences of a lien as understood at common law, or as arising in equity from the application of principles peculiar to the administration of justice in that jurisdiction, the Court is bound to accord, to it all the effect which the Legislature proposed by their enactment. The following is the provision as found on page 511 of the General Statutes, Section 55: “ If any person or persons shall make any advance or advances, either in money or supplies, to any person or persons who are engaged, or are about to engage, in the cultivation of the soil, the person or persons so making such advance or advances shall be entitled to a lien on the crop which may be made during the year upon the land in the cultivation of which the advances so made have been expended, in preference of all other liens existing, or otherwise, to the extent of such advance or advances, provided an agreement in writing, &e.” It was impossible to have used words giving a more exclusive right to the.party making the ad. vanees. A lien on the crop by an agreement in writing, recorded according to the prescribed requisitions, was to have “ a preference of all other liens existing, or otherwise, to the extent of such advance or advances.” It is not denied that all the conditions of the Statute were complied with, and the only question that is raised is as to its effect on the agreement with Yisanska in regard to the rent of the land.
According to the testimony of Link, “the contract was, that Yisanska should have one-fourth of all that was made. Sprouse was to pay Y. from the first making of the crop.” Did this agree*292ment vestV. with any title to the first fourth of the crop? Was it any more than a promise to pay in “ the first makings ” of the crop instead of money ? The lien of the appellant bound the whole in preference to all other liens. It is not necessary to enquire how far the Act might fail in its operation as to a valid pre-existing lien having binding efficacy in the nature of a contract, for it is not perceived that Y. held any lien on the share to which he sets up a right. Whatever may be the nature of his claim, it is, in no point of view, a lien. This is generally understood to be a right to retain property until some charge attaching to it is paid or discharged, but the Legislature by this Act, so far as it extends, has changed the common law incidents of a lien, and really constituted it a jus in re, or a jus ad rem.
The respondent had no title to any portion of the crop. He was neither a joint tenant or tenant in common with Sprouse. — Rogers vs. Collier, 2 Bail., 581 ; State vs. Gay, 1 Hill, 364.
It is objected “ that the right of seizure under the lien can be exercised only on the land for the cultivation of .which supplies have been provided.” This would be giving a very narrow construction to the Act — destructive, to a great extent, of the benefit it intended for the person making the advances, and not supported by its terms.
Its design was to promote the agricultural interests of the State by encouraging the cultivation of lands, which would otherwise be unproductive for the want of supplies to support the labor which could be readily furnished. A construction should be given to it which would suppress the mischief and promote the remedy. Its language, however, shews that the seizure was to be allowed when the party “ was about to sell or dispose of his crops, or in any other way is about to defeat the lien.” So, to construe the Act as to hold that it loses its efficacy whenever the products of the crop are removed from the land which yielded them, would defeat its design, and offer an inducement to its evasion by the party who had enjoyed the benefit of the advances to the entire loss and prejudice of the holder of the lien.
It is considered a proper occasion to say, that in this as in various other instances where the trial is by the Court, the provisions of Section 291 of the Code of Procedure (General Statutes, 637,) are not conformed to. By its requirement upon the trial of a question of fact, the decision must contain a statement of the facts found, *293and the conclusion of law separately. Here there is neither. That the defendant claimed under a formal lien is not stated as a conclusion of fact, and on this his defense rested. The proof of such lien is not set forth, although its existence is shewn by the evidence, and the judgment of the Court on the law gives preference to the supposed claim of the plaintiff. An adherence to the course demanded by the Code would bring more distinctly to view the points on which we are to pass, and we trust hereafter that there will be no departure from the required mode.
The motion to set aside the judgment of the Circuit Judge is granted, and the case remanded to the Circuit Court for the County of Abbeville.
Wright, A. J., and Willard, A. J., concurred.